IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 676 MAL 2016
                                          :
                  Respondent              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
IAN CHRISTOPHER BRENNER,                  :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2017, the Petition for Allowance of Appeal

is DENIED.

     The Application to Withdraw the Petition for Allowance of Appeal and the Motion

to Withdraw Appearance is DENIED as MOOT.